Citation Nr: 0023838	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  95-11 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sinusitis, to 
include whether the September 1999 severance of service 
connection was proper.

2.  Entitlement to an evaluation in excess 10 percent for 
left carpal tunnel syndrome, prior to January 26, 1998.

3.  Entitlement to an increased evaluation for left carpal 
tunnel syndrome, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for residuals of the 
excision of an epidermoid cyst of the right heel, currently 
evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for chronic maxillary 
sinusitis and atrophic rhinitis, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for residuals of a 
fracture of the left radius with traumatic arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1940 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1994 and September 1999 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia.  In the March 1994 rating decision, the RO 
denied entitlement to increased ratings for left carpal 
tunnel syndrome; residuals of an excision of a right heel 
epidermoid cyst; chronic maxillary sinusitis; and residuals 
of a fracture of the left radius with traumatic arthritis.  
At that time, each of the service-connected disabilities was 
evaluated as 10 percent disabling.  The veteran perfected a 
timely appeal of these determinations to the Board.  

Since that time, in a September 1998 rating action, the RO 
increased the evaluation for left carpal tunnel syndrome to 
20 percent.  Because this increase does not represent the 
maximum available ratings for the disability, the claim 
remains in appellate status.  AB v. Brown, 6 Vet. App. 35 
(1993).

In the September 1999 rating action, notwithstanding the 
above, the RO denied, as not well grounded, a claim of 
entitlement to service connection for sinusitis.  In that 
same rating action, the RO held that the service-connected 
disability was properly atrophic rhinitis, and "confirmed 
and continued" the 10 percent evaluation for that 
disability.  The veteran has since timely perfected an 
appeal.  In light of the foregoing, as well as the following 
decision dismissing the claim for service connection for 
sinusitis on the basis that service connection for that 
disability may not legally be severed, the Board has 
recharacterized the issues on appeal as identified on the 
title page of this decision.

In addition, during a September 1996 hearing the veteran 
reported that he suffered from a hip disability that was 
related to his service-connected right heel disability.  This 
issue, however, is not currently developed or certified for 
appellate review. Accordingly, these matters are referred to 
the RO for appropriate consideration. 

Finally, in July 2000, the veteran submitted pertinent 
medical evidence, accompanied by a waiver of RO 
consideration, directly to the Board.  See 38 C.F.R. 
§ 20.1304(c) (1999).  That evidence will be considered by the 
Board in connection with the instant appeal.


FINDINGS OF FACT

1.  Service connection for sinusitis was in effect for more 
than 10 years and there is no showing that the original grant 
was based on fraud or that the veteran did not have the 
requisite service or character of discharge, and thus as a 
matter of law it is protected from being severed.

2.  The RO's failure to comply with the requirements of 
procedural due process set forth in 38 C.F.R. § 3.105(d) 
(1999) renders the severance void ab initio.



CONCLUSION OF LAW

There being no justiciable case or controversy currently 
before the Board, the appeal is dismissed.  38 U.S.C.A. 
§ 1159 (West 1991); 38 C.F.R. §§ 3.105, 3.957 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an August 1946 rating action, the RO established service 
connection for rhinitis and assigned a noncompensable 
evaluation for the disability pursuant to Diagnostic Code 
6501, effective September 2, 1945.  The noncompensable rating 
under Diagnostic Code 6501 remained in effect for the 
veteran's rhinitis when, in November 1963, his representative 
filed an informal claim seeking entitlement to a compensable 
evaluation.  In response, in a February 1964 rating decision, 
based on the medical evidence obtained during the development 
of the claim, the RO recharacterized the disability as 
chronic maxillary sinusitis, specifically indicating that the 
service-connected condition was formerly rated as rhinitis.  
The RO denied entitlement to a compensable evaluation for the 
disability, evaluating the chronic maxillary sinusitis 
pursuant to the criteria contained in Diagnostic Code 6513 
rather than Diagnostic Code 6501.  The RO assigned an 
effective date of February 17, 1961, for the noncompensable 
rating for the veteran's sinusitis.  Since that time, the RO 
established entitlement to a 10 percent rating for chronic 
maxillary sinusitis, effective April 1, 1987.  

Service connection for sinusitis thereafter remained in 
effect for the disability when, in October 1998, he filed a 
claim asserting entitlement to separate disability 
evaluations for his sinusitis and rhinitis.  In response, in 
a September 1999 rating action, the RO "confirmed and 
continued" entitlement to a 10 percent rating for "atrophic 
rhinitis."  In that same rating action, the RO denied 
service connection for sinusitis on the basis that a claim 
for service connection for that disability was not well 
grounded.  Hence, the RO effectively severed service 
connection for chronic maxillary sinusitis without formally 
indicating that it was doing so.  Indeed, it framed the issue 
as entitlement to service connection for sinusitis and 
neither cited nor discussed the laws and regulations 
governing the severance of service connection.  Moreover, 
although the veteran perfected an appeal of this issue to the 
Board, a review of the November 1999 Statement of the Case 
(SOC) discloses that, to date, he was never provided the 
pertinent laws and regulations governing the severance of 
service connection; as noted above, in the September 1999 
rating action and the November 1999 SOC, the RO never 
acknowledged that it was doing so.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that when the Board considers in its 
decision a question that has not yet been addressed by the 
RO, the Board must determine whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he or she has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC provided the claimant fulfills 
the regulatory requirements.  See 38 C.F.R. § 19.29.  Unless 
no prejudice results, the matter must be remanded to the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993); 38 C.F.R. 
§ 19.9.  That notwithstanding, the Board finds that the 
recharacterization of the issue as one involving the 
severance of service connection and thereafter applying the 
correct legal standard without first remanding the claim to 
the RO is not prejudicial to the veteran because of the 
Board's favorable disposition as set forth below.  

As the representative correctly notes, the laws and 
regulations provide that when service connection has been in 
force for ten or more years it shall not be severed except 
upon a showing that the original grant of service connection 
was based on fraud, or if it is clearly shown from military 
records that the person concerned did not have the requisite 
service or character of discharge.  The ten-year period is 
computed from the effective date establishing service 
connection to the effective date for the severance of service 
connection, after compliance with the procedural safeguards 
set forth 38 C.F.R. § 3.105(d).  38 U.S.C.A. § 1159; 
38 C.F.R. § 3.957; Bruce v. West, 11 Vet. App. 405, 409 
(1998).  

Title 38, Code of Federal Regulations, Section 3.105(d) 
provides that when severance of service connection is 
considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons. The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefor and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  Unless otherwise provided, 
if additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued, if in order, effective the last day 
of the month in which a 60-day period from the date of notice 
to the beneficiary of the final rating action expires.

Here, the veteran has honorable active duty service and there 
is no suggestion that the original grant of service 
connection for chronic maxillary sinusitis in February 1964 
was based on fraud.  In addition, service connection was 
clearly in effect since the RO determined that chronic 
maxillary sinusitis was the service-connected disability, and 
indicated that the effective date of the noncompensable 
evaluation assigned for the disorder was February 17, 1961.  
Thus, prior to the September 1999 rating decision, service 
connection for sinusitis was in effect for more than 38 
years, and in light of the above, as a matter of law was not 
subject to severance.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.  

The Court has consistently ruled that VA is not free to 
ignore its own regulations, see Greyzck v. West, 12 Vet. App. 
288, 292 (1999).  Hence, as the RO's September 1999 action 
does not comply with the procedural due process set forth in 
38 C.F.R. § 3.105(d), the severance of service connection is 
found to have been void ab initio.  Wilson v. West, 11 Vet. 
App. 383, 385-86 (1998).

In light of the foregoing, the current claim of entitlement 
to service connection for sinusitis is moot since, as 
explained above, the benefit sought on appeal is already in 
effect because it is protected against severance.  As such, a 
discussion of the veteran's arguments in support of this 
claim, as well as the pertinent evidence, is unnecessary.  
For the reasons stated, the appeal is thus dismissed as moot.  
See 38 U.S.C.A. § 7105 (West 1991).



ORDER

Sinusitis was improperly severed by the RO, service 
connection remains in effect for sinusitis, and hence, the 
claim of entitlement to service connection for sinusitis is 
moot.


REMAND

Also before the Board are claims of entitlement to increased 
ratings for left carpal tunnel syndrome, a right heel 
disability; chronic maxillary sinusitis with atrophic 
rhinitis; and a left arm disability.  The Board has carefully 
reviewed the claims file and unfortunately finds that, 
although he initially filed claims for increased ratings in 
September 1993, these claims must be remanded for additional 
development and adjudication.

During the course of this appeal, the veteran has repeatedly 
reported receiving regular medical care from both VA and 
private examiners, including several fee-basis examiners, to 
treat each of the above disabilities.  A review of the claims 
folder reveals, however, that all pertinent VA and private 
medical records have not been associated with the claims 
folder.  In this regard, the Board observes that, although 
records of his treatment at the Durham, North Carolina, VA 
Medical Center (Durham VAMC), dated as recently as May 1999, 
are of record, at his May 2000 hearing, he testified that he 
was continuing to receive treatment at that facility.  At 
that hearing, as well as during his September 1996 hearing 
before RO personnel, the veteran indicated that he was also 
receiving pertinent VA treatment at the Salem, Virginia, VA 
Medical Center (Salem VAMC).  However, records of his recent 
treatment at the latter facility have not been associated 
with the claims folder.  In this regard, the Board notes that 
the veteran specifically indicated that he receives treatment 
for his left wrist there, and as such, there is a strong 
possibility that pertinent records, dated prior to January 
1998, i.e., the effective date of the 20 percent evaluation 
for his left carpal tunnel syndrome, are outstanding.  

With regard to his right heel disability, the claims folder 
discloses that the veteran has reported receiving treatment 
for this condition on a fee-basis from Dr. Milton Weissman; 
however, no recent records of his treatment by this examiner 
are of record.  Therefore, further action is in order.

With respect to sinusitis and rhinitis, the veteran has been 
receiving treatment, apparently on a fee-basis, from Danville 
ENT Associates, Inc., and the appellant has indicated that he 
has been treated by three different physicians associated 
with that practice, Drs. R. Wayne Williams, Milton Greenberg 
and K.E. Overcash.  Moreover, although he receives regular 
treatment there, the most recent report of his condition 
received from that facility, unaccompanied by his records of 
treatment there, is dated in January 1999.  In addition, the 
claims folder reflects that the veteran has also received 
treatment for his sinusitis and rhinitis at the Pulmonary, 
Allergy and Infectious Diseases Clinic of Danville; however, 
the most recent report prepared his treating physician, W.W. 
Henderson, M.D., is dated in February 1999.  

Hence, on remand, the RO must attempt to obtain any 
outstanding records of the veteran's treatment for these 
disabilities because are relevant to the disposition of these 
claims.  See 38 U.S.C.A. § 5107(a) (West 1991); Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  After all outstanding treatment 
records are associated with the claims file, contemporaneous 
and thorough VA examinations are required to clarify the 
extent of the veteran's service-connected disabilities.  
Further, in the examination report(s) relating to the 
veteran's left wrist, right heel and left arm disabilities, 
the examiner(s) should opine whether the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination of any 
affected joints, and the RO must address these factors in 
adjudicating these claims.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(1999); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to his left carpal tunnel syndrome, during the 
May 2000 hearing, veteran asserted that the disability is 
more appropriately evaluated as 40 percent disabling for 
severe incomplete paralysis of the right hand.  In support, 
he stated that, in addition to complaints of pain and 
numbness, he suffered from markedly reduced grip strength and 
functional loss, resulting in moderately severe overall 
functional impairment.

In addition, with regard to his claim for an increased rating 
for his right heel disability, the Board observes that the 
veteran argues that this disability warrants at least a 30 
percent disability rating due to pain and corresponding 
functional impairment; the disability is currently evaluated 
as 10 percent disabling under Diagnostic Code 7819 rather 
than pursuant to a diagnostic code contained in 38 C.F.R. 
§ 4.71a.  In addition, the veteran challenges the selection 
of Diagnostic Code 7819, and arguing that, with respect to 
his skin pathology, that that aspect of the disability, 
including scars and disfigurement, is more appropriate rated 
under Diagnostic Code 7806.  Further, in an April 1997 
statement, he asserted entitlement to separate compensable 
evaluations for the dermatological and musculoskeletal 
manifestations of the disability.  This question is 
inextricably intertwined with the rating assigned the cyst 
residuals, however, the RO has not considered this issue.  
Hence, further development is in order.

The veteran also contends that he is entitled to separate 
compensable evaluations for sinusitis and rhinitis.  
Sinusitis, for which service connection is restored in this 
Board decision, was evaluated as 10 percent disabling since 
April 1987 pursuant to Diagnostic Code 6513.  Rhinitis for 
which service connection was initially established effective 
September 1945, is currently evaluated as 10 percent 
disabling under Diagnostic Code 6522, effective from April 
1987.  

Pursuant to 38 C.F.R. § 4.96(a) (1999), ratings for 
respiratory conditions evaluated under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 are not combined with each 
other and instead a single rating reflecting the predominant 
disability is assigned.  There is no such prohibition, 
however, for respiratory conditions other than those cited, 
i.e., there is no provision in the regulations barring 
separate compensable evaluations for sinusitis and rhinitis 
under Diagnostic Codes 6513 and 6522; the veteran also argues 
that a higher rating for his rhinitis is warranted under 
Diagnostic Code 6523.  As such, on remand, the RO must 
address this matter.

In addition, the Board observes that effective October 7, 
1996, VA revised the criteria for diagnosing and evaluating 
respiratory disabilities.  61 Fed. Reg. 46,728 (1996). Where, 
as here, the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, VA should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation.  If the revised version 
of the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. § 5110(g) (West 1991) can 
be no earlier than the effective date of that change.  VA, 
however, must apply both the former and the revised versions 
of the regulation for the period prior and subsequent to the 
regulatory change, but an effective date based on the revised 
criteria may be no earlier than the date of the change.  

In light of the foregoing, on remand, the RO must consider 
both criteria in evaluating these disorders.  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  This action is 
necessary, in the first instance, to avoid any prejudice to 
the veteran.  Bernard.  Furthermore, if the claim(s) is/are 
denied, the RO must provide notice to the veteran of the 
former and revised applicable schedular criteria, and afford 
him an opportunity to respond.  

Therefore, this case is REMANDED for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of treatment relating to the 
disorders at issue.  This should 
specifically include any outstanding 
records of VA medical care, dated since 
September 1998, from the Durham, Salem, 
and Danville VA Medical Centers; records 
dated since January 1999 from Drs. R. 
Wayne Williams, Milton Greenberg or K.E. 
Overcash, or any other examiner who 
treated the veteran at Danville ENT 
Associates, Inc.; records dated since 
February 1999 from Dr. W.W. Henderson, or 
any other examiner who treated the 
veteran at the Pulmonary, Allergy and 
Infectious Diseases Clinic of Danville; 
all records from Milton Weissman; and any 
other records from any other facility or 
source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorizations, 
should be enlisted.  If any record 
specifically identified by the veteran 
cannot be secured that fact should 
clearly be documented in the claims file, 
and he informed in writing.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo an appropriate VA 
examination(s) to determine the current 
nature and severity of left carpal tunnel 
syndrome, right heel and left arm 
disabilities.  It is imperative that 
examiners who are designated to examine 
the veteran review the claims folder, 
including a complete copy of this REMAND.  
All appropriate tests and studies, 
including X-rays and range of motion 
studies, should be conducted, and all 
clinical findings should reported in 
detail. The examiner(s) should render 
specific findings as to whether, during 
the examination, there is objective 
evidence of pain on motion, weakness, 
excess fatigability, and/or 
incoordination associated with the 
affected parts.  The physician(s) also 
should indicate whether, and to what 
extent, the veteran experiences 
functional loss due to pain and/or any of 
the other symptoms noted above during 
flare-ups.  To the extent possible, the 
examiner(s) should express such 
functional loss in terms of additional 
degrees of motion loss.  

In addition, the examiner(s) should 
describe all scars and skin pathology 
found to be present.  In doing so, the 
examiner(s) should report whether the 
disability is manifested by exudation, 
constant itching, extensive lesions, 
marked disfigurement, ulceration, 
extensive exfoliation, crusting, systemic 
or nervous manifestations, and/or whether 
the disability is exceptionally 
repugnant.  Further, the physician(s) 
must provide an assessment of the 
severity of the veteran's service-
connected disabilities listed above.  If 
the examiner(s) is/are unable to provide 
any of the requested information with any 
degree of medical certainty, the 
examiner(s) should clearly so state.  All 
examination findings, together with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in a typewritten report.

3.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should also arrange 
for the veteran to undergo comprehensive 
VA ear, nose and throat examination to 
determine the current severity of his 
service-connected sinusitis and rhinitis.  
It is imperative that the examiner who 
examines the veteran reviews the claims 
folder, including a complete copy of this 
REMAND.  All indicated tests should be 
conducted and all findings reported in 
detail.  It is requested that the 
examiner provide an opinion as to the 
current severity of his service-connected 
respiratory disorders.  The physician 
shall indicate the presence or absence of 
nasal discharge, crusting, scabbing, 
ozena, atrophic changes and the frequency 
of any headaches.  The examiner shall 
also report the frequency with which the 
disability was productive of 
incapacitating episodes, and any episodes 
requiring prolonged antibiotic treatment.  
The examiner should also report whether 
the disability is productive of either 
polyps and/or rhinoscleroma.  All 
examination findings and a complete 
rationale for all opinions expressed and 
conclusions reached must be set forth in 
a typewritten report.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If any report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  In light of the evidence received 
pursuant to the above development (and 
after undertaking any additional 
development deemed warranted by the 
record), the RO should readjudicate the 
veteran's claims for increased ratings in 
light of relevant evidence of record, and 
all pertinent legal authority, 
specifically to include that cited to in 
the body of this remand.  

In readjudicating his claim for an 
increased rating for his left carpal 
tunnel syndrome, right heel and left arm 
disabilities, the RO must take into the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 and DeLuca, as well as determine 
whether separate evaluations for 
musculoskeletal and skin pathology are 
warranted.  

In readjudicating his claim for increased 
ratings for sinusitis and rhinitis, the 
RO must determine whether separate 
compensable evaluations are warranted 
pursuant to Diagnostic Code 6513 for 
chronic maxillary sinusitis, as well as 
6522 and 6523 for rhinitis.  In doing so, 
the RO must consider both disabilities on 
the basis of both the former and revised 
criteria for evaluating respiratory 
disabilities.  

Finally, with respect to each of the 
veteran's increased rating claims, the RO 
must provide adequate reasons and bases 
for its decision, citing to all governing 
legal authority and precedent, including 
that which has been cited to in the body 
of this remand, and addressing all issues 
and concerns noted herein.

6.  If any benefit sought by the veteran 
continues to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case (SSOC) 
and given an opportunity to submit 
written or other argument in response 
before the case is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



